Citation Nr: 1500301	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for multiple allergies and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS VA e-folder includes the October 2014 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file. The VBMS e-folder also contains additional VA and private treatment records, without a waiver of the right to have the additional medical evidence reviewed by the RO.  As the Board is remanding the claim for service connection, the RO will have an opportunity to review the additional medical evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records appear to be incomplete.  On remand, a request should be made for his complete service treatment records, as well as any service personnel records.  See 38 C.F.R. § 3.156(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records and all records related to treatment for allergies at the Hanscom Field Medical Dispensary.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



